Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1  - 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 8-9 states, “ a MR merging device” whereas the claim should state “a MR (Mixed Reality) merging device”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  lines 12-13 states, “ a MR merging device” whereas the claim should state “a MR (Mixed Reality) merging device”.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  lines 2-3 states, “ a MR merging device” whereas the claim should state “a MR (Mixed Reality) merging device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the MR merging device" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the MR merging device" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the MR merging device" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the MR merging device" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the MR merging device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the MR merging device" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim

Claim 13 recites the limitation "the MR merging device" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the MR merging device" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the MR merging device" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the MR merging device" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "the MR merging device" in line 9-10.  There is insufficient antecedent basis for this limitation in the claim.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

King (2017/0169610), teaches, A method for displaying via a head-mounted display device a third party holographic portal in a user real world environment is disclosed. The method may include receiving a permission specifying a condition under which a third party is authorized to display the holographic portal in the user real world environment. A request may be received from the third party to display the third party holographic portal in the user real world environment. If the condition is satisfied and in response to the request, the head-mounted display device may display the holographic portal in the user real world environment, with the holographic portal comprising a visual representation of activity in a third party real world environment that is associated with the third party.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616